DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species 1, directed to ultrasonic imaging method as in Fig 7
Species 2, directed to ultrasonic imaging method as in Fig 8
Species 3, directed to ultrasonic imaging method as in Fig 9
 The species are independent or distinct because they are directed to different schemes for ultrasonic fluid spectral Doppler imaging.  Species 2 is different from species 1, because it generates and outputs difference by taking difference between spectrums, while species 1 requires extracting pulse wave spectral characters.  Species 3 is different from species 1, 2, because it requires determining only one sampling position for Doppler spectrum and is directed to performing angle correction.  Hence these are three different embodiments (See applicant page 5, for e.g. which describes these figures as variants or embodiments).  In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct sub-species 
Sub-species 1, directed to using only plane ultrasonic beam.
Sub-species 2, directed to using only diverged  ultrasonic beam
Sub-species 3, directed to using only weakly (non-strongly) focused ultrasonic beam.
Sub-species 4, directed to using combination of plane/diverged/weakly focused ultrasonic beam.
Sub-species 5, directed to using combination of focused and non-strongly focused.
Sub species 1-5 are directed to using different types of ultrasonic beams.  Although not specifically shown in Figures, applicant describes this as different means in specification pages 8-9, 12 for example.  These different techniques and / or their combination would require different setup functionality and operation.  In addition, these sub-species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species / sub-species as set forth above because at least the following reason(s) apply:  
the species/sub-species or groupings of patentably indistinct species/sub-species  require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.  For e.g. examiner requires searching for terms and synonyms for “dialog box” (A61b8/461), “spectral parameters”, “diverged” “plane” (A61b8/4494, a61b8/4483) “angle correction” (A61b8/467) which are not require in all of the species /sub species discussed above.  Note the cited classes are not limited to the ones cited.  Further performing NPL searches would requires different search strategies in multiple databases that   put additional examination burden).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species / sub-species, or a single grouping of patentably indistinct species / sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species / sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species / sub-species or grouping of patentably indistinct species / sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species / sub-species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species / sub-species or grouping of patentably indistinct species / sub-species.
Should applicant traverse on the ground that the species / sub-species, or groupings of patentably indistinct species / sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species / sub-species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species / sub-species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species / sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793